Case 16-31569-hdh13 Doc 68 Filed 11/28/18                 Entered 11/28/18 17:56:14   Page 1 of 7



 BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                               BDFTE# 00000007964927
 4004 Belt Line Rd Ste. 100
 ADDISON, TX 75001
 (972) 386-5040

 Attorney for WELLS FARGO BANK, N.A.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 IN RE:                                            §    CASE NO. 16-31569-HDH-13
                                                   §
 IRMA LAURA GONZALEZ,                              §
    Debtor                                         §    CHAPTER 13
                                                   §
 WELLS FARGO BANK, N.A.,                           §
    Movant                                         §    HEARING DATE: 12/19/2018
                                                   §
 v.                                                §    TIME: 01:30 PM
                                                   §
 IRMA LAURA GONZALEZ;                              §
 THOMAS POWERS, Trustee                            §
    Respondents                                    §    JUDGE HARLIN D. HALE


                      MOTION OF WELLS FARGO BANK, N.A.
 FOR RELIEF FROM STAY OF ACTION AGAINST DEBTOR(S) PURSUANT TO 11
  U.S.C. § 362(a) AND WAIVER OF THIRTY DAY REQUIREMENT PURSUANT TO
                                  § 362(e)


                  NOTICE - RESPONSE REQUIRED
PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS
REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY
BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT
MAY BE ENTERED BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE
UNITED STATES BANKRUPTCY COURT AT EARLE CABELL U.S.
COURTHOUSE, 1100 COMMERCE STREET, IN ROOM 1254, DALLAS, TX 75242
BEFORE CLOSE OF BUSINESS ON DECEMBER 12, 2018, WHICH IS AT LEAST 14
DAYS FROM THE DATE OF SERVICE HEREOF. A COPY SHALL BE SERVED
UPON COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE OR EXAMINER
APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND
COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
"ADEQUATELY PROTECTED" IF THE STAY IS TO BE CONTINUED.
 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                     Page 1 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14     Page 2 of 7




HEARING PARTICIPANTS ARE NOTIFIED THAT ABSENT COMPELLING
CIRCUMSTANCES, EVIDENCE PRESENTED AT PRELIMINARY HEARINGS IN
THE DALLAS DIVISION ON MOTIONS FOR RELIEF FROM THE AUTOMATIC
STAY WILL BE BY AFFIDAVIT ONLY. THE PARTY REQUESTING THE
HEARING MUST SERVE EVIDENTIARY AFFIDAVITS AT LEAST 7 DAYS IN
ADVANCE OF SUCH HEARING; THE RESPONDING PARTY MUST SERVE
EVIDENTIARY AFFIDAVITS AT LEAST 48 HOURS IN ADVANCE OF SUCH
HEARING


  TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Movant, WELLS FARGO BANK, N.A., by and through the

  undersigned attorney, and moves the Court as follows:

       1.      This Motion is brought pursuant to 11 U.S.C. §362(d) in accordance with Rule

 4001 of the Bankruptcy Rules.

       2.      On or about April 19, 2016, Debtor (hereinafter "Debtor") filed a petition for an

 order of relief under Chapter 13 of the Bankruptcy Code, 11 U.S.C.

       3.       At the time of filing the Chapter 13 petition, Movant held a Note executed on

 December 14, 2006, by IRMA L GONZALEZ in the original amount of ONE HUNDRED

 ONE THOUSAND TWO HUNDRED ONE DOLLARS AND NINETY-THREE CENTS

 ($101,201.93) with interest thereon at the rate of 7.865% per annum. A true and correct copy

 of the Note is attached hereto as Exhibit "A".

       4.       Debtor(s) executed a promissory note secured by a mortgage or deed of trust.

 The promissory note is either made payable to Creditor or has been duly indorsed. Creditor,

 directly or through an agent, has possession of the promissory note. Creditor is the original

 mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

       5.       The indebtedness is secured by a Deed of Trust dated December 14, 2006 and

 executed by IRMA L GONZALEZ on real estate with all improvements known as:

       BEING LOT 6 AND 7, BLOCK E/4146 OF BEVERLY HILLS ANNEX, AN
 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                      Page 2 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14         Page 3 of 7



       ADDITION TO THE CITY OF DALLAS, DALLAS COUNTY, TEXAS,
       ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2, PAGE
       80, MAP RECORDS, DALLAS COUNTY, TEXAS

 A true and correct copy of the Deed of Trust is attached hereto as Exhibit "B".

       6.      Debtor has failed to maintain current the post-petition payments due under the

 Note and as of October 29, 2018 is presently in arrears for 3 payments through and including

 the October 15, 2018 payment.

       7.       The outstanding indebtedness to Movant is $87,827.29 principal plus accrued

 interest, late charges, attorneys fees and costs as provided in the Note and Deed of Trust.

       8.       In accordance with the terms of the Note and Deed of Trust, Movant would

 allege that it is entitled to reasonable post-petition attorneys fees, including, but not limited to,

 fees, if any, for the preparation and filing of a proof of claim and fees and costs for the filing of

 this Motion for Relief from Stay.

       9.       Debtor has failed to provide adequate protection to Movant which constitutes

 cause to terminate the automatic stay of 11 U.S.C. §362(a).

       10.      By reason of the foregoing, Movant requests the Court to terminate the stay so

 Movant may proceed to foreclose in accordance with its Note and Deed of Trust.

       11.      Movant reserves the right to assert an 11 U.S.C. § 362(d)(2) Cause of Action, if

 appropriate, at the hearing on Movant's Motion for Relief.

       12.      The provision of Rule 4001 (a) (3) should be waived and Movant be permitted to

 immediately enforce and implement any order granting relief from the automatic stay.

       WHEREFORE, Movant prays that this Court enter an order, after notice and hearing,

 terminating the automatic stay as to Movant; alternatively, Movant be made whole by having

 all post-petition payments brought current. Movant further prays that the Court waive the



 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                           Page 3 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14   Page 4 of 7



 provision of Rule 4001 (a) (3) and that WELLS FARGO BANK, N.A. be permitted to

 immediately enforce and implement any order granting relief from the automatic stay; that

 Movant be awarded its reasonable post-petition attorneys fees and expenses for this Motion;

 and, that Movant be granted such other and further relief as is just.



                                        Respectfully submitted,

                                        BARRETT DAFFIN FRAPPIER
                                        TURNER & ENGEL, LLP



                                 BY: /s/ HEATHER GRAM-CHAVEZ                        11/28/2018
                                     HEATHER GRAM-CHAVEZ
                                     TX NO. 24092440
                                     4004 Belt Line Rd Ste. 100
                                     ADDISON, TX 75001
                                     Telephone: (972) 386-5040
                                     Facsimile: (972) 661-7725
                                     E-mail: NDECF@BDFGROUP.COM
                                     ATTORNEY FOR MOVANT




 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                   Page 4 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14   Page 5 of 7




                                CERTIFICATE OF CONFERENCE

   BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP, represents the creditor on the

foregoing Motion. The undersigned, an attorney, employed by BARRETT DAFFIN

FRAPPIER TURNER & ENGEL, LLP, states that prior to filing the foregoing motion he/she

did the following:

   Made a good faith effort to negotiate a settlement of the dispute with Debtor's Counsel

and/or the Trustee.


 NOTES: Heather Gram-Chavez sent an electronic message to Debtor's
 Counsel regarding the foregoing Motion.

Date of Conference Call: November 26, 2018 2:49 p.m.




                                    BY: /s/ HEATHER GRAM-CHAVEZ                     11/28/2018
                                        HEATHER GRAM-CHAVEZ
                                        TX NO. 24092440
                                        4004 Belt Line Rd Ste. 100
                                        ADDISON, TX 75001
                                        Telephone: (972) 386-5040
                                        Facsimile: (972) 661-7725
                                        E-mail: NDECF@BDFGROUP.COM
                                        ATTORNEY FOR MOVANT




 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                    Page 5 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14    Page 6 of 7




                                    CERTIFICATE OF SERVICE
     I hereby certify that on November 28, 2018, a true and correct copy of the foregoing Motion

 for Relief from Stay was served via electronic means as listed on the Court's ECF noticing

 system or by regular first class mail to the parties on the attached list.



                                        Respectfully submitted,

                                        BARRETT DAFFIN FRAPPIER
                                        TURNER & ENGEL, LLP



                                        /s/ HEATHER GRAM-CHAVEZ                     11/28/2018
                                        HEATHER GRAM-CHAVEZ
                                        TX NO. 24092440
                                        4004 Belt Line Rd Ste. 100
                                        ADDISON, TX 75001
                                        Telephone: (972) 386-5040
                                        Facsimile: (972) 661-7725
                                        E-mail: NDECF@BDFGROUP.COM
                                        ATTORNEY FOR MOVANT




 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                    Page 6 of 7
Case 16-31569-hdh13 Doc 68 Filed 11/28/18               Entered 11/28/18 17:56:14   Page 7 of 7



 DEBTOR:
 IRMA LAURA GONZALEZ
 307 LILLIAN ST
 DALLAS, TX 75211

 TRUSTEE:
 THOMAS POWERS
 105 DECKER COURT
 SUITE 1150
 IRVING, TX 75062

 US TRUSTEE:
 1100 COMMERCE STREET
 ROOM 976
 DALLAS, TX 75242

 DEBTOR'S ATTORNEY:
 M PAUL WRIGHT
 2501 MAIN ST.
 STE 100
 DALLAS, TX 75226

 PARTIES IN INTEREST:
 DALLAS COUNTY TAX OFFICE
 500 ELM ST
 DALLAS, TX 75202

 PARTIES REQUESTING NOTICE:
 LINEBARGER GOGGAN BLAIR & SAMPSON LLP
 DALLAS COUNTY
 2777 N STEMMON FREEWAY
 SUITE 1000
 DALLAS, TX 75207




 BK1120E-81/MFR/DEBTOR/Northern/DALLAS/00000007964927                                   Page 7 of 7
